Stevens, J.,
delivered the opinion of the court.
We are asked to reverse the decree of the chancellor in this case, approving and allowing the final account of appellee, as administrator with the will annexed of the estate of J. A. Redhead, deceased. It appears from the record that the administrator presented his final account, that exceptions were filed thereto by appellant as the widow and one of the devisees, that the court heard the exceptions and the oral testimony of the administrator himself, and that certain of the exceptions were sustained. It appears that under the will the administrator was directed to operate the plantation, and *653in these operations certain so-called plantation accounts were kept. It appears, further, that several accounts had been presented to and approved by the court. The exceptions presented by appellant were to the plantation accounts and the eighth annual account. The exceptions and objections are numerous. ■ Upon the hearing of these exceptions the chancellor sustained some of the objections and directed the administrator to restate the final account, and directed the clerk of the court to see that certain vouchers complained of were corrected to comply with the law. Afterwards and at the same term the final account, as recast, was presented to the court and approved.
The record of this appeal makes no provision for and does not embrace the full record of the administration of this estate. It does not embrace any plantation accounts, any vouchers to any account, and does not embrace the oral testimony of the administrator taken at the hearing. On the state of the record, therefore, it is impossible for us to determine whether the chancellor erred or not. As stated by this court in the case of Carstarphen et al. v. Jones et al, 67 So. 177:
“The record shows that several witnesses testified orally upon the merits of this case. . . . The chancellor heard this evidence, and this evidence may have justified his finding, and, as the evidence is not before us, we are therefore not able to judge of its effect. It may have been controlling with the chancellor. ’ ’
This declaration of the court is in line with previous adjudications. This court as an appellate tribunal must indulge the presumption that the lower court was correct until the contrary is affirmatively shown, and upon the findings of fact by the chancellor below we must rest with confidence. It appears that a special bill of exceptions was taken by appellant, but this bill of exceptions does not embrace the oral testimony referred *654to. The record discloses that the chancellor patiently heard the several objections “item by item,” and, having all the record and facts before him, we must assume that he reached the correct conclusion.
We are asked to reverse the case, however, because it affirmatively shows that certain credits were allowed for the maintenance and support of the minor children of J. A. Redhead, deceased, under authority claimed from a clause of the will as follows:
“The court will allow an annual allowance for the support of my wards until they will become of age.”
It is contended by counsel for appellee that the testator at that time was the legal guardian of two of his minor children, and that this direction-of the will simply meant that his executors would see that the court, in the administration of the estates of these two wards, would make an annual allowance for' their support, and that this support would come from the separate estates of the wards. The final decree below discloses that the matter of the construction of this clause of the will was at one time presented to Chancellor Yentress in his lifetime, and that the chancellor construed this clause as making provision for the support of these minors out of the estate of Mr. Redhead. The record does not disclose any application for the construction of the will or any decree thereon. ~We shall therefore indulge ihe presumption that this will had been construed adversely to the contentions of appellant. At any rate, we are not prepared, from the meager information before us, to hold that the construction evidently placed upon this will by Chancellor ITicks is not correct. On the contrary, it would appear, from the language of the will, to be the wish of the testator to provide for the support of his minor children, and this intention is strengthened by the declared wish in the will:'
‘ ‘ That my wife and daughters and son, J. A. Redhead, Jr., shall live at the old home, Montrose, until the girls *655marry off, and my wife shall make it her home with Jack,” and “that my friends W. J. Jenkins and F. E. White be appointed as administrators of mv. estate, until my children shall become of age.”

Affirmed.